The opinion of the court was delivered by
Dawson, J.:
The plaintiff sued the defendants upon a written contract for the price of a “Spalding Deep Tilling Machine” — some new contrivance for cultivating corn. The defense was fraudulent representations as to contents of the contract and want of opportunity to read it, and consequent reliance upon plaintiff’s false representations as to its contents.
That such a defense may be maintained, if supported by clear, decided, and satisfactory evidence (Fritts v. Reidel, 101 Kan. 68, 71, 165 Pac. 671), is settled law in this state. (Insurance Co. v. Johnson, 73 Kan. 567, 85 Pac. 597; Tanton v. Martin, 80 Kan. 22, and citations at p. 24, 101 Pac. 461; see, also, Greisa v. Thomas, 99 Kan. 335, 161 Pac. 670.)
The evidence for defendants met these requirements; the record discloses no error; and the judgment is affirmed.